REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
 No prior art has been discovered which anticipates each and every limitation of independent claim 1, 14 or 19.
 The closest known prior art references are:
 Langenberg (2019/0078368 A1): Langenberg discloses a door closer diagnostic system and method of operation using a mobile device comprising a gyro meter and a computing device removeably attached to a door. The mobile device generates motion data and transmits it to a server, the server analyzes the data, including determining the duration of time the door was in each of a plurality of movement zones and thereby determining whether installation is successful based on time duration analysis, and if not successful, the server, and/or technician may select one or more installation setting options and transmit installation instructions to the mobile device, or other the mobile device for display on a graphical user interface.
Langenberg does not disclose use of a load cell to generate force information generated while moving the door from a closed to an open position, or the use of this information to determine a door closer adjustment instruction. 
Lawhon (US 2020/0300026 A1): Lawhon discloses a door closer and method of operation in which the door closer comprises sensors, including accelerometers and force sensors, used to monitor operating parameters for opening and closing 
Van Esch (US 2008/0106397 A1): Van Esch discloses a door measurement system and method wherein the measurement system may include a plurality of sensor types including accelerometers for measuring position and load cells to measure force, that sensed values may be collected and stored in memory, and may be compared with nominal values and deviations determined, and particularly the force to open a door may be measured.
 Sakai (US 2015/0075879 A1): Sakai discloses a weighing apparatus and method specifically using a plurality of load cells to measure force (weight) and an attached smartphone [Title; Abstract; Fig. 1-2, 11-12; Para. 0136-0139, 0159-0160, 0179-0180]. Sakai discloses that the smartphone may be attached to the device housing, but does not disclose the smartphone to be mounted within the device housing.
 Vidal (US 2014/0353049 A1): Vidal discloses a digital scale using a plurality of load cells to measure force (weight) and specifically that a smartphone may be constructed, configured or augmented to include the load cells [Title; Abstract; Fig. 1-2; Para. 0002, 0005, 0089].
 These, or other discovered or cited prior art references individually teach the limitations recited by claims 1, 14 and 19, but a reasonable, and properly motivated, combination which teaches the particular aggregation of features recited by each of these claims, cannot be made.  In particular it would not have been 
Claims 1, 2, 4-13, 21, 22, and 25-27, depending from claim 1, are allowable at least because they depend from an allowable claim.
Claims 15-18, depending from claim 14, are allowable at least because they depend from an allowable claim.
Claim 20, depending from claim 19, is allowable at least because it depends from an allowable claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 ET Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R BURGDORF/Primary Examiner, AU2684